Citation Nr: 9934317	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-28 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation above 10 percent for post-
operative pilonidal cyst with scar.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from December 1950 to October 
1954.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted the veteran's claim of entitlement to 
service connection for a post-operative pilonidal cyst and 
assigned a zero percent evaluation.  

In addition to the matter on appeal, the veteran voiced his 
disagreement with the issue of entitlement to service 
connection for a left ear disability in the notice of 
disagreement (NOD) dated in May 1996.  In a Board decision 
dated in January 1998, the Board denied entitlement to the 
veteran's service connection claim.  That decision was final; 
thus, it is not on appeal.

Further, in a rating decision dated in July 1999, during the 
course of this appeal, the RO increased the rating relative 
to the veteran's pilonidal cyst from a zero percent 
evaluation to a 10 percent evaluation.  However, per AB v. 
Brown, the Board presumes that the veteran is seeking the 
maximum benefit as provided by the pertinent law and 
regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board wishes to point out that in "Decision" portion of 
the July 1999 rating decision, the RO indicated that such 
change was effective from January 1, 1995.  However, in the 
text of the rating decision, the RO indicated that the 
effective date was May 31, 1995, the date of the original 
claim.  In view of the fact that in the rating decision dated 
in January 1996, wherein the RO initially granted service 
connection for this disability and assigned the zero percent 
evaluation effective from May 31, 1995, and that the date of 
the veteran's claim for entitlement to service connection for 
his pilonidal cyst is May 31, 1995, it appears that, in fact, 
the effective date for an assignment of 10 percent is May 31, 
1995.  


FINDING OF FACT

The veteran's pilonidal cyst with a scar is manifested by a 
mildly atrophic scar with a one-centimeter area of mild 
erythema.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for post-operative pilonidal cyst with a scar have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7819-7804, 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This veteran contends that his cyst causes him great 
discomfort, including tenderness, pain, and thinning of the 
skin.  Further, the veteran maintains that he has experienced 
these symptoms since the resection of his pilonidal cyst 
forty years ago.  Thus, he asserts that he is entitled to an 
evaluation greater than the current 10 percent.

At the outset, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran disagreed 
with the rating decision in January 1996, in which the RO 
initially awarded service connection and assigned a zero 
percent evaluation.  Thus, contrary to the court's holding in 
Francisco v. Brown, where it was determined that the present 
level of disability is of primary concern in cases where 
entitlement to compensation has already been established and 
an increase in evaluation is at issue, 38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), under 
Fenderson, such rule is not applicable to a disability rating 
assignment that follows the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119.  Therefore, 
the whole record has been considered in making a final 
determination as to whether an increased evaluation is 
warranted in this particular case. 

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

The veteran's pilonidal cyst is evaluated currently pursuant 
to the rating criteria found in Diagnostic Codes 7819-7804 
that essentially encompass elements of both superficial scars 
and skin disorders.  38 C.F.R. § 4.118, Diagnostic Codes 
7819-7804 (1999).  The rating criteria under Diagnostic Code 
7804 provides for a maximum evaluation of 10 percent for 
superficial scars, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  Thus, the veteran already receives the maximum 
evaluation available under this specific diagnostic code.  
Id.

However, the Board acknowledges that the assignment of a 
particular diagnostic code depends entirely on the facts of a 
specific case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  A change in the diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); see also Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Furthermore, when the 
issue for consideration relates to a disorder unlisted within 
VA regulations, such as pilonidal cysts, such disability is 
to be evaluated pursuant to the rating criteria for a closely 
related disease or injury, wherein the anatomical functions 
and symptomatology are analogous.  38 C.F.R. § 4.20 (1999).  
Under this premise, Diagnostic Code 7806 potentially applies 
to the veteran's pilonidal cyst with a scar.  38 C.F.R. 
4.118, Diagnostic Code 7806 (1999).

Under Diagnostic Code 7806, eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  Eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement warrants a 30 percent evaluation, and 
eczema with ulcerations or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or which is 
exceptionally repugnant, warrants a 50 percent evaluation.  
Id.

In this particular case, the veteran's pilonidal cyst is not 
productive of exudation or lesions, itching, or disfigurement 
of the skin so as to warrant the next higher evaluation 
available at 30 percent.  Id.  Furthermore, there is no 
competent evidence of crusting, ulceration, or systemic or 
nervous manifestations that would merit an assignment of 
50 percent.  Id.  Essentially, the medical evidence most 
probative in this case is the clinical findings from VA 
examination performed in June 1998.  At that examination, the 
veteran complained of symptoms that primarily related to his 
dermatitis, rather than to his service-connected cyst.  

Nonetheless, the veteran did report that the surgical site is 
mildly tender, that the skin has become "thin," and as 
such, it causes him great discomfort, particularly upon 
sitting.  However, such symptoms do not rise to the level 
required under the applicable rating criteria for the next 
higher evaluation.  Id.  Specifically, objective findings 
included no evidence of recurrent cyst, any significant 
cutaneous inflammation, ulceration, or purulent drainage.  
Thus, in this respect, the veteran's pilonidal cyst with a 
scar does not merit an evaluation above the current 
10 percent.  Id.

Furthermore, VA outpatient records for the period extending 
from 1994 to 1997 reveal treatment for dermatitis and other 
skin disorders, as well as myriad other disabilities, not 
related to the veteran's current claim.  Thus, although the 
record as a whole is pertinent to the veteran's claim, see 
Fenderson at 119, those records also do not support 
entitlement to an evaluation above the current 10 percent, in 
that it does not appear that the veteran complained of 
symptoms or required treatment for his cyst during that 
period of time.  Therefore, in this regard, the current 
10 percent rating is appropriate.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7819-7804, 7806.  

Moreover, although the veteran has asserted that his symptoms 
have persisted and increased over time, evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  In light of this law, this veteran has not 
presented evidence of training or qualifications to the 
effect that he is competent to render a medical opinion to 
substantiate increased disability.  Therefore, his statements 
during his personal hearing in September 1997 that he has 
experienced heightened pain, numbness, and discomfort since 
his surgery many years earlier, See Transcript (T.) at 9, do 
not translate into competent medical opinions so as to 
warrant an increased evaluation.  Id.  Moreover, the 
veteran's wife asserted that the veteran has discomfort and 
is forced to sit awkwardly because of the removal of the 
cyst; however, such statements also do not equate with 
medical opinions, and thus, are not competent evidence in 
support of an evaluation in excess of the current 10 percent.  
Id.

All potential applicable regulations and laws relevant to the 
veteran's assertions and issues raised in the record have 
been considered in the conclusion regarding the veteran's 
claim.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nonetheless, based on the above, the weight of the evidence 
preponderates against an evaluation greater than the current 
10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7819-
7804, 7806.  Thus, the veteran's claim is denied.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
pilonidal cyst with a scar is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

